 


110 HR 4100 IH: To amend the Elementary and Secondary Education Act of 1965 to establish an instructional level assessment pilot program.
U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4100 
IN THE HOUSE OF REPRESENTATIVES 
 
November 6, 2007 
Ms. Woolsey (for herself, Mr. Hare, Mr. Gordon of Tennessee, Mr. Payne, Mr. Thompson of Mississippi, Ms. Linda T. Sánchez of California, Mr. Yarmuth, Mr. Honda, Mr. Loebsack, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to establish an instructional level assessment pilot program. 
 
 
1.Instructional level assessment pilot programPart A of title VI of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7301 et seq.) is amended by adding at the end the following: 
 
5Instructional level assessment 
6171.Instructional-Level Assessment Pilot Program 
(a)Grant authority 
(1)In generalThe Secretary shall award grants on a competitive basis to no more than ten State educational agencies to conduct pilot programs to determine the effectiveness of assessing students with disabilities who are achieving significantly below grade-level proficiency at their instructional level, and to facilitate quality instruction for such students. 
(2)Grant periodGrants described under paragraph (1) shall be made for a 3 year period. 
(b)ApplicationA State that desires the grant described under paragraph (1) shall submit an application for such grant, at such time, in such manner and in such format as the Secretary may prescribe. In order to be eligible to receive a grant under this section, an State shall— 
(1)be determined by the Secretary to not be in need of intervention or substantial intervention in implementing the requirements as described in part B, section 616(d)(2) (20 U.S.C. 1416) of the Individuals with Disabilities Education Act; 
(2)have developed and implemented alternate assessments to modified academic achievement standards; 
(3)as part of such application, provide assurances such agency has identified a minimum of 5 local education agencies, considering geographic diversity, the mix of rural and urban districts, and the mix of small and large districts, to participate in the pilot; 
(4)demonstrate such agency will provide guidance to the participating local education agencies on— 
(A)how to appropriately select students for the pilot; 
(B)scientifically valid assessment & evaluation tools to be utilized; and 
(C)data collection and reporting; 
(5)as part of such application, provide an assurance that participating local education agencies have implemented a response to intervention approach as defined in section 9101 that ensures that all students have received data driven, quality instruction in the grade-level content; and 
(6)ensure monitoring and oversight of the participating local education agencies, including establishment of a process to review documentation provided by the individualized education program team (or IEP Team) (as defined in section 614(d)(1)(B) of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)(1)(B))), for each student recommended for participation in the pilot to ensure that students are appropriately identified for participation. 
(c)Program elementsIn implementing the pilot, a State educational agency and the participating local educational agencies shall— 
(1)limit participation of students in the pilot program to .5 percent of the total population of students assessed in each participating local educational agency; 
(2)ensure that the participating student’s IEP Team has determined that the alternate assessment to modified achievement standards is the appropriate annual assessment for the student and secured the written consent of the parents of such student prior to such students being assessed under the pilot program; 
(3)ensure that all students participating in the pilot program are receiving data driven, quality instruction in the grade level content in the subject areas to be assessed; 
(4)ensure the IEP Team shall— 
(A)examine the student’s testing data, formative assessments, student work, IEP progress notes, data from the response to intervention approaches, teacher recommendations and other data that indicates a student’s instructional level; 
(B)determine whether the student is performing three or more grade levels below their current grade level in either reading or math, as measured by scientifically-valid and reliable instruments, and the measures described in subparagraph (A); and 
(C)administer scientifically-valid and reliable assessments based on the student’s instructional level in reading and/or math; and 
(5)based on the student’s instructional level assessment, ensure the IEP Team will develop, and the local education agency will implement, a series of targeted interventions that directly address and are designed to remediate identified gaps in the student’s instructional and grade-level content knowledge. 
(d)Accountability 
(1)The data from instructional level assessments shall not be used for purpose of determining whether a student meets or exceeds a proficient level of achievement as described under section 1111(b). 
(2)The results of any such instructional leveal assessments administered under this Act shall not be used to determine whether a school, local educational agency, or State educational agency has made adequate yearly progress, as described under section 1111(b). 
(e)Reports 
(1)Each local education agency participating in the pilot will compile a report documenting progress on each student’s instructional level proficiency and progress made toward reaching grade level proficiency based on either an alternate assessment based on modified academic achievement standards or regular academic achievement standards and a scientifically valid and reliable instructional level assessment. 
(2)Each State education agency participating in the pilot shall submit an annual report to the Secretary, describing how many students participated in the pilot, and the progress made towards closing the gap between their current grade level proficiency and instructional level proficiency. 
(3)Data collected shall be used by the Secretary to inform the report in section 1111(b)(2)(S). 
(4)The Secretary shall issue a report to Congress indicating how many students participated in the pilot and changes in the gap between their instructional and grade level proficiency before participation in the pilot and after their participation. 
(f)Authorization of fundsThere are authorized to be appropriated $5,000,000 to make grants under this section for fiscal year 2008.. 
 
